Citation Nr: 1112426	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a right ankle fracture.

2.  Entitlement to service connection for a heart disability, to include heart disease and heart block with implantation of a pacemaker, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2007, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing is of record.  This matter was previously before the Board in January 2008 at which time, in pertinent part, the Board denied an evaluation in excess of 30 percent for residuals of a right ankle fracture and remanded the issue of entitlement to service connection for hypertensive heart disease for additional development.  In March 2010, the Board again remanded the issue of entitlement to service connection for hypertensive heart disease and pacemaker implant for additional development.  The requested development has been substantially completed.

The Veteran appealed the Board's January 2008 denial of an evaluation in excess of 30 percent for residuals of a right ankle fracture to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision which vacated the Board's January 2008 decision denying an evaluation in excess of 30 percent for residuals of a right ankle fracture, and remanded the matter to the Board.  Thus, the issue is once again before the Board.
 
The issue of an evaluation in excess of 30 percent for residuals of a right ankle fracture is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Hypertensive heart disease and heart block with implantation of a pacemaker were not manifest during active service or within one year of service discharge, are not shown to have developed as a result of an established event, injury, or disease during active service, and were not incurred or aggravated as a result of a service-connected disability.


CONCLUSION OF LAW

Hypertensive heart disease and heart block with implantation of a pacemaker were not incurred in or aggravated by military service, may not be presumed to be and are not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided initial notice of the VCAA in March 2005 for his claim for service connection for heart disease, which was prior to the July 2005 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The March 2005 letter noted above, in addition to letters dated in February 2008 and April 2010, informed the appellant of what was necessary to substantiate his claim for service connection for heart disease and a pacemaker implant, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In the instant case, the appellant was provided notice as to the disability rating and effective date elements in the February 2008 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including obtaining pertinent VA and private medical records.  With respect to private medical records, the Board noted in its March 2010 remand that there were missing medical records on file, including hospital records from Leonard Hospital in November 1993, and St. Mary's Hospital in July 1994, and instructed the RO to request additional information from the appellant so that these record may be obtained.  The RO made this request to the appellant in April 2010 and included VA Form 21-4142, Authorization and Consent to Release Information, for the appellant to complete.  The appellant did not thereafter reply to this letter with additional treatment information, to include VA Form 21-4142.  Accordingly, the Board finds that VA's duty to assist has been met in this regard.  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possible support the claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  

The Veteran has also been afforded a number of VA examinations, as well as the opportunity to attend a Board hearing which he attended in September 2007.  Regarding the examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's claim for service connection for hypertensive heart disease and heart block with a pacemaker implant and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  More specifically, these reports include the examiners' review of the appellant's claims file, the appellant's pertinent medical history, and pertinent physical examination findings.  They also contain adequate opinions in which to evaluate this service connection claim.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he had hypertension, but are devoid of any other heart-related complaints or findings.  The Veteran had a normal clinical evaluation of his heart at his December 1988 separation examination, including normal chest x-ray findings.

At a VA general examination in May 1989, the Veteran had distant heart sounds due to obesity and no murmur or thrills.  Electrocardiogram (ECG) findings were normal.  The Veteran's diagnoses included obesity, exogenous, and hypertension, primary, asymptomatic, no medication.  

A May 1989 lab report shows that the Veteran had a HDL reading of 49 milligrams (mg), putting him at an average risk for coronary heart disease.

In a January 1990 rating decision, the RO granted service connection for hypertension, primary.  

Findings at a VA general examination in July 1991 revealed normal sinus rhythm and no murmur or thrills.  The Veteran was diagnosed as having status post hypertension, primary, under treatment, history of chest pain in May 1991, hospitalized, records not available.  No accompanying related symptoms were noted on examination at that time.  The Veteran was also diagnosed as having status post obesity exogenous.  ECG findings at that time were normal.  

The Veteran reported at a VA hypertension examination in November 1993 that in September 1993 he had presented to the Leonard Hospital Emergency Room after suffering an attack where he felt warm all over, tingling in his left hand, and aching pain in his chest.  He said that an ECG at that time had been normal as far as his chest was concerned, but that his blood pressure had been elevated.  He said that he had been put on Inderal 120 mg daily and was diagnosed as having essential hypertension.  

VA chest x-rays were taken in November 1993 revealing an essentially negative chest.

A VA Medical Certificate in July 1994 relays the Veteran's report that he had been seen at St. Mary's Hospital for elevated blood pressure and complaints of numbness in the extremities and a headache.  His prior medical history included hypertension with on and off treatment.  An ECG report in July 1994 reflects normal findings.  The Veteran was assessed as having hypertension and was prescribed procardia.  

In November 1994, the Veteran reported to a VA outpatient clinic for a follow-up for hypertension.  He was noted to be taking procardia, 10 mg, TID (three times a day).  He was assessed as having hypertension and his prescription was changed from procardia to Inderal 50 mg, BID (twice daily).  

A VA outpatient record in January 1995 notes that the Veteran's hypertension was well controlled on Inderal 40 mg, BID.  The Veteran was advised to continue taking Inderal 40 mg.

The Veteran reported at a VA heart and hypertension examination in December 1997 that he was told he had high blood pressure in service, and began taking Inderal 100 mg daily in 1993.  He said that at the present time he was not taking any treatment because he did not have a primary care doctor.  He added that he had recently lost ten to fifteen pounds from dieting.  He was diagnosed as having high blood pressure by history.  Chest x-ray findings revealed minimal cardiomegaly and essentially clear lung fields.  ECG findings were normal.

A VA outpatient record in March 2001 shows that the Veteran was seen with complaints of a loss of consciousness earlier than day.  He reported that he had been on Monopril for hypertension for approximately one year, but stopped taking it approximately one month earlier due to losing his job and medical insurance.  He said that while making lunch in his kitchen earlier that day, around noon, he passed out for approximately 15 minutes.  He added that he had been waking up for the past month with headaches, ever since he stopped taking Monopril.  He was diagnosed as having syncope.  It was noted that a cardiac etiology transient ischemia to myocardium was possible because the Veteran had risk factors of smoking and a positive family history.  The Veteran was also diagnosed as having hypertension and advised to continue with monopril 20 mg.  He was admitted to the intensive care unit (ICU) where a holter monitor revealed abnormal findings.  The findings revealed a transient A-V block, high degree with episodes of Mobitz type II; two-to-one heart block; and transient complete heart block with no ventricular escape.  Also noted was an underlying sinus tachycardia.  While hospitalized, the Veteran underwent placement of a permanent pacemaker.  An ECG was performed in May 2001 revealing an essentially normal study.  

In September 2004, the Veteran presented to a private medical facility complaining of chest pains at the pacemaker site.  A cardiac stress test performed in September 2004 revealed normal results.  The Veteran was shown to have a left ventricle ejection fraction of 56 percent.  Chest x-rays performed in September 2004 and December 2004 show a negative chest.  The Veteran was assessed as having chest pain.

Following a review of the Veteran's claims file and an examination of the Veteran, a VA examiner in July 2005 diagnosed the Veteran as having hypertensive heart disease.  The examiner was asked to opine as to whether the Veteran's heart condition, including pacemaker implantation, was related to his service-connected hypertension, but he said that he could not answer that without resorting to speculation.  

A VA hypertension examination report on file in May 2007 states that the Veteran was taking lisinopril 40 mg daily and that continuous medication was required to control hypertension.  This report also states that the Veteran did not have hypertensive heart disease.  

The Veteran testified at a Board hearing in September 2007 that his hypertension medication was related to his hypertensive heart disease and AV block.  He added that his VA doctor told him that there was a possibility that the medicine he was taking contributed to his AV block, but his doctor did not agree to or deny such a relationship.  The Veteran said that he felt that he knew this himself since he had not previously had any problems.  He also said that he had always had issues with his medication.   

At a VA examination in May 2009, the Veteran said that he knew he had heart disease in 2005 when he experienced pain and had three stents placed.  He also said that at present he rarely had mild chest pain with extreme exertion, and that this was relieved by rest within two minutes.  The Veteran questioned the need for his pacemaker.  The examiner indicated that he had reviewed the Veteran's claims file which shows that the Veteran had good control of blood pressures on ace inhibitors.  The Veteran's medication at that time included Lisinopril 40 mg daily.  Chest x-rays were unremarkable.  The examiner reported that while the medical literature supports the notion that beta blockers can cause heart block, the Veteran was on a beta blocker for only a few weeks followed by an ace inhibitor for eleven years to present.  He reported that ace inhibitors were not beta blockers and were not known to cause heart block.  He said that neither Lisinopril nor Ramipril were beta blockers, but rather were ace inhibitors.  He explained that ace inhibitors do not cause slowing of the heart rate, nor do they decrease HDL, a cholesterol measurement, nor do they affect blood sugar.  He explained that these medications, ace inhibitors, treat hypertension and treat congestive heart failure, which was an end-stage heart disease condition.  He also explained they do not cause heart disease, rather they help prevent congestive heart failure.  He added that the Veteran had multiple risk factors for heart disease, including longstanding obesity, diabetes type II, tobacco use disorder, including at least a 40 year pack history, and sleep apnea, which was presently untreated.  He went on to note that the pacemaker had been implanted secondary to a conduction defect and Mobitz II atrial ventricular defect, and brief complete heart bock, which was an indication for pacemaker insertion.  He said that these conduction defects were not associated with hypertension.  

The examiner concluded by stating that the Veteran did have heart disease and that hypertension was a risk factor for heart disease.  However, he said that equal risk factors included diabetes type II, tobacco use disorder, obesity and sleep apnea.  He opined that the pacemaker was not implanted secondary to hypertension, but rather was implanted secondary to heart block.  He also stated that the medications that the Veteran was taking for his hypertension since 1989 did not cause his heart disease, rather, it likely improved his outcome.  

In an addendum opinion in May 2009, the VA examiner above reiterated his opinion that the pacemaker had been implanted secondary to a conduction defect and that these conduction defects were not associated with hypertension.  He also added that past use of a beta blocker was not relevant in current heart block.  He indicated that whether the Veteran had been on beta blockers for a few weeks or a few years still did not affect the outcome which was that the Veteran was not on a beta blocker when he developed heart block.  

III.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, as in effect when the claim was filed, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

As an initial matter, the Board finds that the Veteran's service treatment records show that he had hypertension, but are devoid of any other complaints or treatment of a cardiac nature, to include his December 1988 separation examination report.  The earliest medical notation that the Veteran had heart block was in March 1991 with implantation of a pacemaker in May 1991, and hypertensive heart disease is first noted in a July 2005 VA examination report.  With this said, the Veteran testified that he first knew he had heart disease in 1995 when three stents were inserted.  Unfortunately, as noted in the VCAA discussion above, these corresponding medical records are not on file.  

In any event, because the Veteran was not diagnosed as having heart block or heart disease in service and in the absence of evidence showing continuity of symptomatology since service, service connection under 38 C.F.R. § 3.303(b) is not warranted.  Further, with no showing of cardiovascular-renal disease within the first postservice year, a grant of service connection on a presumptive basis is also not in order.

Furthermore, the weight of evidence does not relate the Veteran's heart block with implantation of a pacemaker and/or heart disease, diagnosed many years after service, to service or to his service-connected hypertension.  38 C.F.R. §§  3.303(d), 3.310.  In fact, the only nexus opinion evidence on this point militates against the Veteran's claim.

In this regard, the VA examiner explained in an opinion and addendum in May 2009 that the Veteran's heart block was not caused by his hypertension, to specifically include the medication he took for his hypertension.  He explained while medical literature supports the notion that beta blockers can cause heart block, past use of a beta blocker is not relevant in current heart block.  He stated that in the Veteran's case, while the evidence was uncertain as to whether he took a beta blocker for a few weeks or a few years (in 1993, 1994 and 1995), the outcome was the same since the Veteran was not taking beta blockers when he developed heart block (in March 2001).  He added that the evidence shows that the Veteran was taking ace inhibitors for over 11 years and that ace inhibitors are not beta blockers and are not known to cause heart block.  Regarding the pacemaker implant, the examiner stated that it was not inserted secondary to hypertension.  He explained that according to the record, the pacemaker was implanted secondary to a conduction defect, specially atrial ventricular conduction defect and Mobitz II atrial ventricular defect, and brief complete heart block, and that these conduction defects are not associated with hypertension.

As to whether the Veteran's hypertensive heart disease is related to the Veteran's service or service-connected hypertension, the examiner in May 2009 stated that while hypertension was a risk factor for heart disease, equal risk factors included diabetes type II, tobacco use disorder, obesity and sleep apnea.  When VA subsequently asked the examiner in an addendum request in May 2009 to opine as to whether it was at least as likely as not that the Veteran's pacemaker and/or heart disease was due to his hypertension, the examiner stated that the Veteran had multiple risk factors for heart disease to include longstanding obesity, diabetes type II, tobacco use disorder, including at least a 40 plus pack per year per history, and sleep apnea, currently untreated.  

For the foregoing reasons, the weight of the competence medical evidence demonstrates that the Veteran's heart block with implantation of a pacemaker and heart disease were not caused by any incident of service, and are not proximately due to or aggravated by service-connected disability, namely hypertension.  While consideration has been given to the Veteran's own assertions that his heart block and/or heart disease is related to the medication he took for his service-connected hypertension, as a layperson, he is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board concludes that neither direct nor secondary service connection for these disabilities are warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a heart disability, to include heart disease and heart block with implantation of a pacemaker, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability, to include heart disease and heart block with implantation of a pacemaker, claimed as secondary to hypertension, is denied.


REMAND

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Veteran's service-connected residuals of a right ankle fracture include consideration of the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the tibia and fibula.  In order for the Veteran to meet a higher, maximum, rating of 40 percent under this code, his disability would have to show or be analogous to nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.20.  

In addressing and vacating the Board's January 2008 denial of an evaluation in excess of 30 percent for residuals of a right ankle fracture, the Court, in its April 2010 Memorandum Decision, found the medical evidence of record to be inadequate .  More specifically, the Court found that VA examination reports in 2005 and 2007 did not adequately address whether the Veteran's right ankle condition included a "nonunion of the tibia and fibula" in light of evidence suggesting an "ununited fracture" and "loose body".   Accordingly, additional medical clarification is necessary in this regard.  38 U.S.C.A. § 5103A(d).

Also, in February 2010, the Board received additional private medical evidence, dated from October 2009 through February 2010, further documenting nonunited fragments of bone and loose bodies of the joint.  This evidence included a written waiver of review by the RO in the first instance.  See 38 U.S.C.A. § 20.1304(c).  This evidence also indicates that the Veteran underwent right ankle surgery.  Consequently, a request should be made for any associated outstanding surgical and postsurgical treatment records, to include the actual operative report and follow-up records from February 2010 to present.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant medical records, private or VA, regarding his service-connected residuals of a right ankle fracture that have not already been obtained.  Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources, to specifically include any right ankle surgical and postsurgical records beginning in 2009 to present.  Any outstanding VA treatment records should also be obtained. All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file.

2.  Afford the Veteran a new right ankle examination to determine the severity of the fracture residuals and ask the examiner to review the evidence in the claims folder, to include evidence that the Veteran has or had ununited fractures of the right ankle and/or loose body.  In addition, ask the examiner whether the findings proximate or are analogous to nonunion of the tibia and fibula, with loose motion, requiring brace.  The examiner should also opine as to whether there is any evidence of right ankle ankylosis, including in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

3.  Thereafter, the Veteran's claim should be readjudicated based on all the evidence of record.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


